Court of Appeals
                                First District of Texas
                                       BILL OF COSTS

                                        No. 01-14-00103-CV

        Joe Anthony Beames, Personal Representative of the Estate of Deborah Kay Davis

                                                 v.

                                     Edwin Howard Hooks, Jr.

         NO. D-1-GN-07-003482 IN THE 98TH DISTRICT COURT OF TRAVIS COUNTY


  TYPE OF FEE            CHARGES             PAID/DUE                STATUS                PAID BY
SUPP CLK RECORD             $0.00            08/11/2014            UNKNOWN                    UNK
     MT FEE                 $10.00           07/28/2014              E-PAID                   APE
     MT FEE                 $10.00           05/28/2014              E-PAID                   ANT
     MT FEE                 $10.00           04/18/2014              E-PAID                   ANT
     MT FEE                 $10.00           03/04/2014              E-PAID                   ANT
   CLK RECORD              $114.00           02/04/2014            UNKNOWN                    UNK
   RPT RECORD              $159.60           01/21/2014            UNKNOWN                    RPT
      FILING                $10.00           12/16/2013            TRANSFER                   ANT
    INDIGENT                $25.00           12/11/2013            TRANSFER                   ANT
      FILING               $100.00           12/11/2013            TRANSFER                   ANT
STATEWIDE EFILING           $20.00           12/11/2013            TRANSFER                   ANT
   CHAPTER 51               $50.00           12/11/2013            TRANSFER                   ANT
   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $518.60.
                  Court costs in this case have been taxed in this Court’s judgment

       I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                              IN TESTIMONY WHEREOF, witness my
                                                              hand and the seal of the Court of Appeals for the
                                                              First District of Texas, this March 27, 2015.